Exhibit 10.2

 

AML COMMUNICATIONS, INC.

 

INCENTIVE STOCK OPTION AGREEMENT (OW)

 

THIS AGREEMENT is made as of February 19, 2008, between AML Communications, Inc.
a Delaware corporation (the “Company”), and Steven Ow (the “Optionee”).

 

The Board of Directors has granted to the Optionee as a matter of separate
inducement in connection with his engagement with the Company, and not in lieu
of any salary or other compensation for his services, an option (the “Option”)
to purchase shares of the Common Stock, par value $0.01 per share, of the
Company (the “Common Stock”) on the terms and conditions set forth herein under
the 2005 Stock Incentive Plan (“Plan”).  This Option is intended to qualify as
an Incentive Stock Option under Section 422A of the Internal Revenue Code (the
“Code”).

 

This Option Agreement is entered into pursuant to Section 6.4 of the Agreement
and Plan of Merger by and among the Company, Mica-Tech, Inc., a California
corporation, the Optionee and other shareholders of Mica-Tech, Inc.

 

The Board of Directors has approved the grant of options to purchase common
stock to Optionee.  However, the optionee understands that the Company intends
to increase in the number of shares of common stock issuable under the Plan by
approximately 1.3 million.  In furtherance of this objective, the Board of
Directors has approved such increase and will submit this increase in authorized
shares under the Plan for a vote at the next scheduled meeting of stockholders
currently scheduled for September 2008 and has recommended to its stockholders
that they vote in favor of such increase.

 

Capitalized terms used herein without definition shall have the same meaning as
in the Plan.

 

AGREEMENT

 

In consideration of the foregoing and of the mutual covenants set forth herein
and other good and valuable consideration, the parties hereto agree as follows:

 

1.             SHARES OPTIONED; OPTION PRICE.  The Optionee may purchase all or
any part of an aggregate of 1,200,000 shares of Common Stock, at the price of
$1.20 per share (which shall not be less than the greater of (A) 100% of the
Fair Market Value (as defined in the Plan) of the Common Stock on the date of
the grant of the Option or (B) the par value of the Common Stock; provided,
however, that each Option granted under the Plan to an Optionee who owns (after
application of the family and other attribution rules of Section 424(d) of the
Code), on the date of grant of the Option, more than 10% of the total combined
voting power of all classes of stock of the Company or of its parent or
subsidiary corporations (a “10% Optionee”) shall have an exercise price that is
not less than the greater of (X) 110% of the Fair Market Value of the Common
Stock on the date of grant of the Option or (Y) the par value of the Common
Stock) on the terms and conditions set forth herein.

 

2.             OPTION TERM, TIMES OF EXERCISE.  At the time of this Agreement
none of Options shall be exercisable.  The Option term shall end on February 19,
2013, which in no case shall be greater than ten years (five years if the
Optionee is a 10% Optionee) from the date of grant of this Option.

 

(a)           Upon receipt of a first monthly payment by the Company (or its
wholly-owned subsidiary, Mica-Tech, Inc.) of a minimum of $160,000 from a
customer not later than October 1, 2008 for management of a minimum of 20 MW of
power, options to purchase 300,000 shares of Common Stock shall become
exercisable;

 

(b)           Upon receipt of a first monthly payment by the Company (or its
wholly-owned subsidiary, Mica-Tech, Inc.) of a minimum of $160,000 from an
additional customer not later than October 1, 2009 for

 

1

--------------------------------------------------------------------------------


 

management of a minimum of an additional 20 MW of power, options to purchase an
additional 300,000 shares of Common Stock shall become exercisable, so long as
prior customers have not materially reduced the amount of goods and services
purchased from the Company;

 

(c)           Upon receipt of a first monthly payment by the Company (or its
wholly-owned subsidiary, Mica-Tech, Inc.) of a minimum of $320,000 from an
additional customer not later than October 1, 2010 for management of a minimum
of an additional 40 MW of power, options to purchase an additional 300,000
shares of Common Stock shall become exercisable, so long as prior customers have
not materially reduced the amount of goods and services purchased from the
Company; and

 

(d)           Upon receipt of a first monthly payment by the Company (or its
wholly-owned subsidiary, Mica-Tech, Inc.) of a minimum of $320,000 from an
additional customer before August 1, 2011 for management of a minimum of an
additional 40 MW of power, options to purchase an additional 300,000 shares of
Common Stock shall become exercisable, so long as prior customers have not
materially reduced the amount of goods and services purchased from the Company.

 

The deadlines in Sections 2(a) through (d) for satisfying the conditions for
option exerciseability may be extended for 60 days by mutual agreement of the
Company and the Optionee.

 

3.             TERMINATION OF EMPLOYMENT; EFFECT ON OPTIONS.

 

(a)           In the event that an Optionee who is employed by the Company or
any of its subsidiaries on a salaried basis (an “Employee”) ceases to be an
Employee for any reason other than normal retirement, disability or death
(i) all outstanding Options which have been granted to such person under the
Plan and which have not yet become vested shall immediately terminate upon
termination of employment, and (ii) all outstanding Options which have been
granted to such person under the Plan and which have become vested shall
terminate three months thereafter (or such earlier period of time as such
Options may expire in accordance with their terms), provided, however, if such
person’s employment is terminated “For Cause” (as defined below) all Options
granted under the Plan to such person, whether or not they have become vested at
such time, shall immediately terminate upon termination of employment.

 

(b)           In the event that an Optionee who is an Employee ceases to be an
Employee as a result of normal retirement at age 65 or disability, all
outstanding vested Options, shall be exercisable for a period of one year from
the date of such event by such person (or such earlier period of time as such
Options may expire in accordance with their terms), and thereafter terminate.

 

(c)           In the event that an Optionee who is an Employee ceases to be an
Employee as a result of death, all outstanding vested options, shall be
exercisable by such person(s) to whom the rights under such Options shall have
passed by will or the applicable laws of descent and distribution, for a period
of six months from the date of death (or such earlier period of time as such
Options may expire in accordance with their terms), and therefore terminate.

 

For the purposes of this Section 3, a termination of employment of an Employee
“For Cause” shall mean a termination for any of the following reasons:

 

(i)            the commission of any unlawful job related act or wrongful act
involving moral turpitude by Employee;

 

(ii)           the refusal or failure of Employee to perform his duties as an
employee of the Company consistent with his employment agreement, so long as the
Company shall have first given Employee a written notice specifying the refusal
or failure, and Employee shall have failed to cure such refusal or failure
within 30 days of the receipt of such written notice;

 

2

--------------------------------------------------------------------------------


 

(iii)          continuing insubordination by Employee for a period of more than
7 days after written notice specifying such insubordination with respect to the
direction of Executive by the President or the Board of Directors of the
Company.

 

4.             EXERCISE:  PAYMENT FOR AND DELIVERY OF STOCK AND PAYMENT OF
INCOME TAXES.  This Option may be exercised only by the Optionee or his
transferees by will or the laws of descent and distribution.  This Option may be
exercised by giving written notice of exercise to the Company specifying the
number of shares of Common Stock to be purchased and the total purchase price.

 

Payment of the exercise price of any Option shall be made in full in cash
concurrently with the exercise of such Option; provided, however, in the
discretion of the Committee, payment of such exercise price may instead be made,
in whole or in part:

 

(i)            with shares of Common stock delivered to the Company concurrently
with such exercise (such shares to be valued on the basis of the aggregate Fair
Market Value of such shares on the date of such exercise), provided that the
Company is not then prohibited from purchasing or acquiring its Common Stock;
and/or

 

(ii) by reducing the number of shares of Common Stock to be delivered to the
Optionee upon exercise of such Option (such reduction to be valued on the basis
of the aggregate Fair Market Value on the date of such exercise of the
additional shares that would otherwise have been delivered to such Optionee upon
exercise of such Option), provided that the Company is not then prohibited from
purchasing or acquiring its Common Stock.

 

If the Company becomes obligated to withhold an amount on account of any federal
or state income tax imposed as a result of an exercise of an Option granted
under the Plan (such amount shall be referred to herein as the “Withholding
Liability” and the first date upon which the Company is so obligated shall be
referred to herein as the “Withholding Date”), the Optionee shall pay the
Withholding Liability to the Company in full in cash on the Withholding Date;
provided, however, that, in the discretion of the Committee, payment of the
Withholding Liability to the Company may instead by made, in whole or in part:

 

(a)           with shares of Common Stock delivered to the Company by such
Optionee on the Withholding Date (such shares to be valued on the basis of the
aggregate Fair Market Value of such shares on the Withholding Date), provided
that the Company is not then prohibited from purchasing or acquiring its Common
Stock; and/or

 

(b)           by reducing the number of shares of Common Stock to be delivered
to such Optionee upon exercise of such Option (such reduction to be valued on
the basis of the aggregate Fair Market Value on the date of such exercise of the
additional shares that would otherwise have been delivered to such Optionee upon
exercise of such Option), provided that the Company is not then prohibited from
purchasing or acquiring its Common Stock.

 

5.             RIGHTS IN SHARES BEFORE ISSUANCE AND DELIVERY.  Neither the
Optionee nor his transferees by will or the laws of descent and distribution
shall be, or have any rights or privileges of, a stockholder of the Company with
respect to any shares of Common Stock issuable upon exercise of this Option,
unless and until certificates representing such shares shall have been issued
and delivered.

 

6.             ADJUSTMENTS IN STOCK.  Subject to the provisions of the Plan, if
the outstanding securities of the class then subject to the Plan are increased,
decreased or exchanged for or converted into a different number or kind of
securities as a result of a reorganization, merger or consolidation,
recapitalization, reclassification, stock dividend or other distribution, stock
split, reverse stock split or the like, then, the Committee shall make
appropriate and proportionate adjustments in the following:

 

(a)           the number and type of shares or other securities that may
thereafter be acquired upon the exercise in full of Options thereafter granted
under the Plan; and

 

3

--------------------------------------------------------------------------------


 

(b)           the number and types of shares or other securities that may be
acquired upon the exercise in full of Options theretofore granted under the
Plan;

 

provided however, that any such adjustments in Options theretofore granted under
the Plan shall be made without changing the aggregate exercise price of the
unexercised portion of such Options.

 

7.             NONTRANSFERABILITY OF OPTION.  This Option is not transferable
otherwise than by will or the laws of descent and distribution.  This Option
shall not be otherwise transferred, assigned, pledged, hypothecated or otherwise
disposed of in any way, whether by operation of law or otherwise, and shall not
be subject to execution, attachment or similar process.  Upon any attempt to
transfer this Option otherwise than by will or the laws of descent and
distribution or to assign, pledge, hypothecate or otherwise dispose of this
Option, or upon the levy of an execution, attachment or similar process upon
this Option, this Option shall immediately terminate and become null and void.

 

8.             LEGALITY.           No securities issuable upon exercise of this
Option shall be issued and delivered unless and until, in the opinion of the
Company, such securities may be issued and delivered without causing the Company
to be in violation of or incur any liability under any federal, state or other
securities law, any requirement of any securities-exchange listing agreement to
which the Company may be a party, or any other requirement of law or of any
regulatory body having jurisdiction over the Company.

 

9.             TERMINATING TRANSACTIONS.  Upon (i) the dissolution or
liquidation of the Company, (ii) a reorganization, merger or consolidation of
the Company (individually or collectively, a “Merger”) with one or more
corporations as a result of which the Company goes out of existence or becomes a
subsidiary of another corporation, or (iii) the acquisition of all or
substantially all of the assets or more than eighty percent (80%) of the then
outstanding stock of the Company by another entity, Options granted under the
Plan shall terminate unless provisions be made in writing in connection with
such transaction for the assumption of such Options or the substitution for such
Options of a new option covering the stock of a successor corporation, or a
parent or subsidiary thereof or of the company, with appropriate adjustments as
to the number and kind of shares and prices, in which event such Options shall
continue in the manner and under the terms so provided.  Each of such
transactions referred to in (i), (ii) and (iii) above shall be referred to as a
“Terminating Transaction.”  Notwithstanding the foregoing, each holder of
outstanding Options granted under the Plan, whether or not such Options have
become vested at such time, shall have the right to exercise such Options to the
full extent not theretofore exercised at such time immediately prior to the
consummation of the Terminating Transactions as the Committee shall designate,
or in lieu thereof, in the case of a Merger and in the discretion of the
Committee, be entitled to receive upon the consummation of the Merger, for each
outstanding Option held by such person and in exchange for the surrender and
cancellation thereof, a cash payment from the Company or its successor equal to
the consideration paid per share of Common Stock in the merger (or the Fair
Market Value thereof) minus the exercise price of such Option multiplied by the
number of shares of Common Stock subject to such Option.

 

10.           NOTICES.  Any notice to be given to the Company shall be addressed
to the Company in care of its Secretary at its principal office, and any notice
to be given to the Optionee shall be addressed to him at the address given
beneath his signature hereto, or as such other address as the Optionee may
hereafter designate in writing to the Company.  Any such notice shall have been
deemed duly given when deposited in a post office or branch post office
regularly maintained by the United States Government.

 

11.           LAWS APPLICABLE TO CONSTRUCTION.  This Agreement has been executed
and delivered the day and year first above written at Ventura County,
California, and this Agreement shall be construed and enforced in accordance
with the laws of the State of California.

 

12.           CONSTRUCTION.  The parties agree that each of them has retained
counsel or has an opportunity to retain counsel but has expressly waived such
opportunity.  The parties have reviewed and had an opportunity to revise this
Agreement and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments hereto.

 

[signature page follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by an authorized officer, attested by its Secretary or one of its
Assistant Secretaries, and the Optionee has hereunto set his hand on the day and
year first above written.

 

 

AML COMMUNICATIONS, INC.

 

OPTIONEE

 

 

 

 

 

 

By:

 

 

 

 

Jacob Inbar

 

Steven Ow

 

President & CEO

 

 

 

 

 

ATTEST:

 

Social Security No.:

 

 

 

 

 

 

 

 

 

 

 

Edwin McAvoy

 

 

 

Secretary

 

Address:

 

5

--------------------------------------------------------------------------------